
	
		I
		111th CONGRESS
		2d Session
		H. R. 6121
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code to extend the
		  production tax credit and investment tax credit, to increase the investment tax
		  credit with respect to equipment used to generate electricity by geothermal
		  power, and to extend specified energy property grants under the American
		  Recovery and Reinvestment Act.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy Investment Incentive Act of
			 2010.
		2.Extension of
			 credit for electricity produced from certain renewable resourcesSection 45(d) of the Internal Revenue Code
			 of 1986 (relating to qualified facilities) is amended—
			(1)by striking
			 2010 each place it appears in paragraphs (1) and (8) and
			 inserting 2019;
			(2)by striking
			 2011 each place it appears in paragraphs (2), (3), (4), (5),
			 (6), (7), and (9) and inserting 2019; and
			(3)by striking
			 2012 in paragraph (11)(B) and inserting
			 2019.
			3.Extension of
			 investment tax credit for certain energy property
			(a)Solar Energy
			 PropertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 are each amended by striking January 1, 2017 and inserting
			 January 1, 2019.
			(b)Fuel Cell
			 PropertySubparagraph (D) of section 48(c)(1) is amended by
			 striking December 31, 2016 and inserting December 31,
			 2018.
			(c)Qualified Small
			 Wind Energy PropertySubparagraph (C) of section 48(c)(4) is
			 amended by striking December 31, 2016 and inserting
			 December 31, 2018.
			(d)Geothermal Heat
			 Pump SystemsClause (vii) of section 48(a)(3)(A) is amended by
			 striking January 1, 2017 and inserting January 1,
			 2019.
			(e)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			4.Increase of
			 energy credit for equipment used to generate electricity by geothermal
			 power
			(a)In
			 generalClause (i) of section
			 48(a)(2)(A) of the Internal Revenue Code of 1986 is amended—
				(1)in subclause
			 (III), by striking and; and
				(2)by adding at the
			 end the following:
					
						(V)energy property described in paragraph
				(3)(A)(iii), but only with respect to periods ending before January 1, 2019,
				and
						.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			5.Extension of specified
			 energy property grants in lieu of credit
			(a)In
			 generalSubsection (a) of
			 section 1603 of the American Recovery and Reinvestment Tax Act of 2009 is
			 amended by striking unless such property— and all that follows
			 through the period at the end and inserting the following: unless such
			 property is placed in service before the credit termination date with respect
			 to such property..
			(b)Effective
			 dateThe amendment made by this section shall apply to grants
			 made after the date of the enactment of this Act.
			
